DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.	The present office action is made in response to the Pre-amendment filed by applicant on 3/26/2020. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification. However, it is noted that applicant has not provided a statement that the substitute specification does not contain any new matter as required by rule 37 CFR 1.125.
B) Regarding to the claims, applicant has amended claims 1-13. There is not any claim being added into or canceled from the application. The pending claims are claims 1-13 which claims are examined in the present office action.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The German Search Report for DE 10 2017 217 389.0, the International Search Report for PCT/EP2018/076440 listed in the information disclosure statement, hereafter, IDS, filed on 10/23/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because each is written in a foreign language and applicant has not provided an English translation or provided a concise 
5.	Each of the US Publication Nos. 20060098297 and 20060197927 and each of the foreign reference Nos. WO 2006125538 and EP 0494768 listed in the IDS of 10/5/2021 has been lined-through because each is listed in the IDS filed by applicant on 10/23/2020. Applicant should note that duplication of a reference needs to be lined-through to prevent any reference from being printed twice on the face of the patent should the present application pass to issue.
6.	The listing of references in the specification, see page 1, last two lines of the page, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
7.	The drawings contain six sheets of figures 1-6 were received on 3/26/2020.  These drawings are objected by the examiner for the following reason(s).
8.	The drawings are objected to because of the use of term(s)/numerical reference(s) in figure 5 is not consistent with respect to other figures or the description provided in the specification. 

Second, the use of the term “A” in fig. 5 does not have support in the specification. Applicant should note that the specification in page 9, lines 15-16, discloses that: “The immersion device 9 is shown in a second view in fig. 5, wherein the direction of view corresponds to the direction of the arrow A from fig. 4”; however, in fig. 5, the direction shown as “A” is different from the direction “A” shown in fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
feature that the second lens surface of the optical lens has a planar embodiment or a convex embodiment as claimed in present claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
10.	The substitute specification and the abstract filed on 3/26/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.

11.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
12.	The abstract of the disclosure is objected to because of the following reason(s).  Correction is required.  See MPEP § 608.01(b).
First, the abstract has more than one paragraph; and
Second, the sentence thereof “The channel or, if a plurality of channels are formed, at least one of the present channels … the first lens surface” (lines 6-7) has at least one grammatical error. In other words, what does applicant mean by “The channel at least one of the present channels … the first lens surface”?
13.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the 
14.	The disclosure is objected to because of the following informalities: a) In page 2: on line 6, the serial number of the Germany reference thereof “20 2015 200 927 A1” appeared as not corrective. Should the number of “20” be changed to –10--, see the IDS filed on 10/23/2020, section of “FOREIGN PATENT DOCUMENTS”, the citation number #3; b) The specification is objected to because it refers to the claims, see page 2. There are still some grammatical and/or idiomatic errors in the specification. Applicant should carefully proofread the specification.  
Appropriate correction is required.
Claim Objections
15.	Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
a) The use of claimed language is not consistent. In claim 1, applicant has used both terms “the” and “said” to refer to an element/component previously recited. For example, while applicant has used the term of “the” in the following features: “the first lens surface” in claim 1 on line 3, “the object” in claim 1 on line 4, “the channel” in claim 1 on lines 6-7, “the optical lens” in claim 1 on line 7 and in claim 10 on line 2, “the media line” in claim 9 on line 15; however, applicant has used the term of “said” in the following features: “said channel” in claim 1 on line 10, “said optical lens” in claim 10 on line 2, “said media line” in claim 9 on line 16. It is suggested that applicant uses same terms throughout all claims for the purpose of maintain a consistency in claimed language.

c) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
16.	Claims 11-12 are objected to under 37 CFR 1.75(c) for the following reasons.
a) Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits.
b) The remaining claim is dependent upon the objected base claim and thus inherits the deficiency thereof.
Claim Interpretation
17.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

18.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
19.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
a)  “a media line” as recited in each of claims 1, 9 and 13; and
b) “a used region of the optical lens” as recited in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “the channel” (lines 6-7) lacks a proper antecedent basis. Applicant should note that the claim recites “at least one channel” on line 6 which feature is understood as there are more than one channel, thus which channel is considered as “the channel” on lines 6-7 when there are more than one channel?
a2) the feature thereof “said channel or, if a plurality are formed, at least one of the present channels … the first lens surface” (lines 10-11) has at least one grammatical error. In 
a3) the feature thereof “at least one of the present channels” (lines 10-11) lacks a proper antecedent basis. Further, it is unclear the structural relationships between the so-called “at least one of the present channels” recited on lines 10-11 and the “at least one channel” recited on line 6. In other words, how many kind of “channels” go through the optical lens?
a4) the feature thereof “said channel or, if a plurality are formed, at least one of the present channels … the first lens surface” (lines 10-11) is indefinite. What does applicant mean by “vertical alignment of the first lens surface” (line 11)?
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the section” (line 2).
The mentioned feature lacks a proper antecedent basis. Applicant should note that the base claim 1 on line 8 recites “at least one section” which feature is understood as there are more than one section, thus which section is considered as “the section” in claim 3 on line 2 when there are more than one section?
c) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
d) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
d1) the feature thereof “the channel” (line 12) lacks a proper antecedent basis. Applicant should note that the claim recites “at least one channel” on line 10 which feature is 
d2) Each of the features thereof “the one channel” (line 13) and “one of the present channels” (line 13) lacks a proper antecedent basis. Further, it is unclear the structural relationships between the so-called “the one channel” (line 13), “at least one of the present channels” (line 13) and “at least one channel” (line 10). In other words, how many kind of “channels” go through the optical lens?
d3) the feature thereof “the one channel or at least one of the present channels … the first lens surface” (lines 13-14) is indefinite. What does applicant mean by “vertical alignment of the first lens surface” (line 11)?
d4) the feature thereof “the media line” (line 15) lacks a proper antecedent basis. Applicant should note that the claim recites “at least one media line” on line 7 which feature is understood as there are more than one media line, thus which channel is considered as “the media line” on line 12 when there are more than one media line?
d5) the feature thereof “the length” (line 15) lacks a proper antecedent basis.
e) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the optical lens … with respect to a vertical” (lines 2-3). What does applicant mean by “a vertical” (line 3)?
f) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
f1) the feature thereof “The use” (line 1) lacks a proper antecedent basis;

f3) the feature thereof “one of the present channels” (line 13) lacks a proper antecedent basis. Further, it is unclear the structural relationships between the so-called “at least one of the present channels” (line 13) and “at least one channel” (line 10). In other words, how many kind of “channels” go through the optical lens?
f4) the feature thereof “the optical lens … the working position” (lines 8-9) is indefinite. What does applicant mean by “a vertical in the working position” (line 9)?
g) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
23.	Claims 1-9, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,649,194 in view of Mulkens et al (US Patent No. 7,324,185).

In particular, Mulkens et al discloses a lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer, see columns 3-6 and fig. 1.
a) Regarding to the present claim 1, the final objective lens of the projection system as described in columns 6-7 and shown in fig. 7 provided by Mulkens et al comprises the following features:
a1) The final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed; 

a3) the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space defined between the first surface of the lens (30’) and the surface of the wafer.
b) Regarding to present claim 2, the lens (30’) comprises a used region in which there not any channel runs through, see column 7, lines 55-58 and fig. 7
c) Regarding to present claims 3-4, such features are read from the channel (32) in which the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space defined between the first surface of the lens (30’) and the surface of the wafer.
d) Regarding to present claims 5 and 6, the first and second lens surfaces of the optical lens (32) is a concave surface, see columns 6-7 and fig. 7.
e) Regarding to the present claim 7, it is noted that the projection system in which the optical lens (32) is a final lens is a system having a plurality of individual lenses.	
f) Regarding to the present claim 8, the projection system is considered as an objective. It is noted that while the claim recites an objective; however, such term is provided in the preamble of the claim and there is not any structural feature of the so-called “objective” being provided.
g) Regarding to present claim 9, the lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a 
g1) The final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed; 
g2) one channel (32) opening onto the first lens surface wherein the channel (32) runs through the optical lens (30’) and the channel opens up outside a highest point in vertical alignment of the first lens surface, see column 7, lines 51-53;
g3) the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space which is considered as a contact region between the first surface of the lens (30’) and the surface of the wafer;
g4) the immersion supply system (20) comprises a reservoir and means for containing a medium and for supplying and removing the medium to or from the contact region.
g5) The channel (32) allowing the passing of the liquid (11) over a length of the channel.
Thus, it would have been obvious to one skilled in the art to utilize the optical lens as provided in Patent claims 1 and 3-4 by using/forming the inner wall of the channel (32” as a media line for the purpose of guiding/allowing the passing of the media/liquid (11) from an immersion supply system to the contact region between the first lens surface of the optical lens and the surface of the wafer.
Claim Rejections - 35 USC § 102
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
25.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


26.	Claims 1-9, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulkens et al (US Patent No. 7,324,185).
Mulkens et al discloses a lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer, see columns 3-6 and fig. 1.
a) Regarding to the present claim 1, the final objective lens of the projection system as described in columns 6-7 and shown in fig. 7 provided by Mulkens et al comprises the following features:

a2) one channel (32) opening onto the first lens surface wherein the channel (32) runs through the optical lens (30’) and the channel opens up outside a highest point in vertical alignment of the first lens surface, see column 7, lines 51-53;
a3) the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space defined between the first surface of the lens (30’) and the surface of the wafer.
b) Regarding to present claim 2, the lens (30’) comprises a used region in which there not any channel runs through, see column 7, lines 55-58 and fig. 7
c) Regarding to present claims 3-4, such features are read from the channel (32) in which the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space defined between the first surface of the lens (30’) and the surface of the wafer.
d) Regarding to present claims 5 and 6, the first and second lens surfaces of the optical lens (32) is a concave surface, see columns 6-7 and fig. 7.
e) Regarding to the present claim 7, it is noted that the projection system in which the optical lens (32) is a final lens is a system having a plurality of individual lenses.	
f) Regarding to the present claim 8, the projection system is considered as an objective. It is noted that while the claim recites an objective; however, such term is provided in the 
g) Regarding to present claim 9, the lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer as provided by Mulkens et al in columns 3-7 and shown in figs. 1 and 7 comprises the following features:
g1) The final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed; 
g2) one channel (32) opening onto the first lens surface wherein the channel (32) runs through the optical lens (30’) and the channel opens up outside a highest point in vertical alignment of the first lens surface, see column 7, lines 51-53;
g3) the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space which is considered as a contact region between the first surface of the lens (30’) and the surface of the wafer;
g4) the immersion supply system (20) comprises a reservoir and means for containing a medium and for supplying and removing the medium to or from the contact region.
g5) The channel (32) allowing the passing of the liquid (11) over a length of the channel.

Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	Claims 10 and 13, as best as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulkens et al in view of Kobitskiy et al (Germany reference No. DE 10 2012 110 077 A1).
Mulkens et al discloses a lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a wafer, and an immersion supply system for providing and removing an immersion medium into a space between the final lens of the projection system and a surface of the wafer, see columns 3-6 and fig. 1.
a) Regarding to the present claim 1, the final objective lens of the projection system as described in columns 6-7 and shown in fig. 7 provided by Mulkens et al comprises the following features:
a1) The final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed; 

a3) the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space defined between the first surface of the lens (30’) and the surface of the wafer.
b) Regarding to present claim 2, the lens (30’) comprises a used region in which there not any channel runs through, see column 7, lines 55-58 and fig. 7
c) Regarding to present claims 3-4, such features are read from the channel (32) in which the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space defined between the first surface of the lens (30’) and the surface of the wafer.
d) Regarding to present claims 5 and 6, the first and second lens surfaces of the optical lens (32) is a concave surface, see columns 6-7 and fig. 7.
e) Regarding to the present claim 7, it is noted that the projection system in which the optical lens (32) is a final lens is a system having a plurality of individual lenses.	
f) Regarding to the present claim 8, the projection system is considered as an objective. It is noted that while the claim recites an objective; however, such term is provided in the preamble of the claim and there is not any structural feature of the so-called “objective” being provided.
g) Regarding to present claim 9, the lithographic projection apparatus having an illumination system for illumination a reticle, a projection system for imaging the reticle onto a 
g1) The final lens (30 ‘) of the projection system comprises a first lens surface arranged to be facing the wafer which is considered as an object to be observed, and a second lens surface arranged to be facing away from the object to be observed; 
g2) one channel (32) opening onto the first lens surface wherein the channel (32) runs through the optical lens (30’) and the channel opens up outside a highest point in vertical alignment of the first lens surface, see column 7, lines 51-53;
g3) the inner wall of the channel (32) defines one section of a media line in which the immersion liquid (11) is guided to the space which is considered as a contact region between the first surface of the lens (30’) and the surface of the wafer;
g4) the immersion supply system (20) comprises a reservoir and means for containing a medium and for supplying and removing the medium to or from the contact region.
g5) The channel (32) allowing the passing of the liquid (11) over a length of the channel.
The only feature missing from the system provided by Mulkens et al is that Mulkens et al does not disclose that the optical axis of the optical lens is inclined with respect to the so-called “a vertical in a working position”. However, a system having a lens system wherein the lens system is arranged in a manner which its optical axis of the lens system is aligned with a vertical or is inclined with a vertical is known to one skilled in the art as can be seen in the system provided by Kobitskiy et al. In particular, Kobitskiy et al discloses a system having an illuminating lens system (10) for illuminating an object where the illuminating lens system (10) and thus its .
Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872